DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claims 28-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are drawn to a method of treating cancer with the bispecific antibody product of the previously examined claims.  Thus, the two inventions are directed to a product and process of use.  
The inventions are independent or distinct, each from the other because:
The inventions are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, cancer can be treated with surgery or small molecule drugs, not requiring an antibody-based therapy.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
Claims 14, 16, 18, 20, 22, 25, and 27 are canceled.
Claims 28-29 are withdrawn.
Claims 1-13, 15, 17, 19, 21, 23-24, and 26 are under examination.

Priority
Applicant’s argument has been carefully considered and is found persuasive for all claims under examination above save for instant claims 10, 15, 17, and 19.  These claims fail the enablement requirement still as discussed infra.  Thus, they still receive only the U.S. effective filing date of 12/17/2021.  The other claims under examination receive the U.S. effective filing date of 12/18/2020 to the extent they are taught in the foreign priority document. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 is being considered by the examiner.

Objections Withdrawn
Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code at 0126 is withdrawn in view of Applicant’s amendments. 

The objection to the specification for use of the terms NANODROP (0173), OCTET (0173), MABSELECT SURE (0198), ALEXAFLUOR (0215 as AF), and TRITON (0221), which are trade names or a mark used in commerce is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objections to claims 1-29 are all withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 13-14 and 27-29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of  Applicant’s amendments.  

The rejection of claims 13, 15, 17, 19, 21, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments. 

The rejection of claims 1-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments. 

The rejection of claims 16, 18, 20, and 25 under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1-13, 15, 17, 19, 21, 23-24, and 26 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:   Claims 1-29 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. See Office Action, page 5.
Claims 15-18 are rejected here for reciting percent increases in the maximum of phagocytosis index. /d. Claims 15-18 are further rejected for reciting “the broad recitation phagocytosis index” and a narrower statement of the limitation because the definition of “phagocytosis index” “adds a specific method and readout for index determination”. /d. at 7. Without acquiescing to the propriety of the rejection, Applicant has cancelled claims 16 and 18 and amended claims 15 and 17 to clarify that the determination of the phagocytosis index is by imaging. 
The Office further alleges that multiple interpretations of claims 15-18 are present because the specification at paragraph 0141 does not clarify whether one of the exemplary tumor cell lines must be used to determine the phagocytosis index. /d. Applicant respectfully disagrees. Remaining claim 15 specifies that LoVo tumor cells should be used to determine the phagocytosis index, and remaining claim 17 specifies that Ls174T tumor cells should be used to determine the phagocytosis index. Thus, multiple interpretations based on whether one of the listed tumor lines must be used are not present. The Office also alleges that claims 15-18 are indefinite because the phagocytosis index readout is subjective because there are multiple interpretations of imaging. Id. at 7-8. Applicant respectfully disagrees. The definition of “phagocytosis index” references the methods used in the specification at Example 7, by which a person of ordinary skill in the art could reliably measure the phagocytosis index. However, without acquiescing to the propriety of the rejection, Applicant has cancelled claims 16 and 18 and amended claims 15 and 17 to include further requirements for experimental determination of the phagocytosis index. Accordingly, Applicant requests that the Office withdraw this rejection.
The Office has further rejected claim 1, on which all other claims depend, on the ground that no structural relationship is provided between the two binding part moieties, allowing for multiple interpretation including that “the anti-CEACAMS antibody is covalently linked to the anti- CD47 antibody antigen binding fragment” and that “the two are not covalently associated”. /d. at 8-9. Applicant respectfully disagrees. A person of ordinary skill in the art upon reading the specification would readily comprehend that the bispecific antibody of the claimed invention is a single moiety having two associated binding parts, rather than two unassociated antibodies in solution. Paragraph 0117 of the specification, for example, supports this interpretation, saying the full length antibody of the invention has two full-length antibody domains linked by disulphide bonds. A person of ordinary skill in the art would therefore not consider that the claimed bispecific antibodies encompass two unassociated antibodies in solution. Accordingly, Applicant requests that the Office withdraw the rejection.
The Office has further rejected claim 1 on the ground it is unclear whether the UNIPROT ID in parentheses in the specification definition of CEACAMS is “only an example of human CEACAMS or whether it is the only species to be used”. /d. at 9. Applicant respectfully disagrees. However, without acquiescing to the propriety of the rejection, Applicant has amended claim 1 to include the UNIPROT ID. Accordingly, Applicant requests that the Office withdraw this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
Claims 15 and 17 still recite percent increases.  As previously stated, it is clear that the claimed antibody is compared to K2AC22; however, it is not clear from where this increase occurs.  Said another way, it is not clear what starting point is used with the antibody claimed from which an 8% increase occurs.  It is also not clear which starting phagocytosis index of the control antibody is used here, maximum or otherwise, from which one would fail to see such an increase.  The experimental conditions of these claims are in no way clear and since the claims add nothing to structure and only hope to limit the base claims by function in assays, said assays must be explicit and clear.  Otherwise, as here, the claims are indefinite and rejected.  Applicant has clarified that phagocytosis index is measured via imaging.  However, they have failed to clarify what is missing supra.  Thus, these claims remain rejected here.
Claims 15 and 17 also still recite phagocytosis index which is indefinite for the reasons of record.  Applicant argues the phrase is defined.  However, 0141 fails to define the phrase as it provides no definition of it.  The phrase appears in quotation marks but is not defined.  Example 7 is only a reference to how one might determine it but the specification does not set forth clear intent to define the phrase by said method.  Thus, the previous rejection of these claims for this reason stands as well.  When a cell is phagocytosed as still subjective as previously stated. 
With respect to the multiple interpretations of all claims rejected above with respect to the structural relationship of the binding domains, Applicant argues their specification provides clarity.  However, it is not appropriate to incorporate limitations from the specification into the claims when the broadest reasonable interpretation of the claim is broader than any specific embodiment taught.  Thus, Applicant’s arguments that require limiting the claim with the specification cannot be found persuasive and all claims remain rejected here for the reasons of record. Applicant may consider adding the term molecule after “bispecific antibody” in claim 1.  
With respect to the uniprot ID, Applicant has not clarified their claims as said ID is in parentheses.  It is still not clear therefore whether it is the only CEACAM5 to be used or just an example.  Either interpretation is valid with the parenthetical phrase and so this rejection stands for all claims rejected above for this reason also.  Applicant may consider amending the specification to put the uniprot ID in a separate sentence than the definition of CEACAM5 and amending the claims to remove this uniprot ID.  

Claims 10 and 23 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant’s Arguments:  Claims 10, 13-14, 23, and 27-29 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of allegedly improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. See Office Action, page 10.
Claim 10 is rejected for “recit[ing] a functional limitation of competition binding with SM3E”, which is based on an “inherent property of the fully defined CDR set of claim 1”. The Office alleges that claim 10 therefore “does not further limit the claim on which it depends.” Id. Claim 23 is rejected for reciting a similar limitation as claim 10, which is “also dependent only the epitope bound by the CDR set of claim 1”, and, thus, not further limiting the claim on which it depends. /d. 
Although the CDR set is important for determining the epitope to which the antibody binds, the specification at paragraph 0140 defines “not-competitive” as meaning that a second antibody does not shift the EC50 of the binding curve of the bispecific antibody of the invention to tumor cells by more than a certain factor, rather than specifying that the second antibody binds at a distal epitope. Because the rest of the antibody sequence outside the CDR sequences is not defined by claim 1 and this sequence can affect target binding competition, claims 10 and 23 do further limit the claim on which they depend. 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
Claims 10 and 23 do not use the phrase not-competitive.  Therefore, its definition is irrelevant.  Even if it were relevant, Applicant provides no evidence that all functional binders in claim 1 will not have the properties defined. Also, no concentration is defined in the claim of any antibody and so the definition recited by Applicant need not apply here anyway. Applicant alleges that residues outside the CDRs can affect competition.  They provide no evidence of this and so it is mere unsubstantiated allegation.  The examiner knows of no instance in which residues outside the CDRs change the target epitope of the antibody.  Therefore, for the reasons of record, this rejection stands.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 10, 15, 17, and 19 remain rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description.
Applicant’s Arguments:  Claims 10, 15-20, and 25 are rejected under 35 U.S.C. § 112, first paragraph, allegedly because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description. Id. at 22.
Claims 10, 15-20, and 25 are rejected because “[i]t is unclear if a cell line which produces an antibody with the exact chemical identity of SM3E, K2AC22, or TCB2014 is known and publicly available, or can be reproducibly isolated without undue experimentation”, which is necessary to fulfill the enablement requirement. /d. at 22-25. Applicant respectfully disagrees. The recited antibody structures are known in the art and publicly available. Thus, the chemical identity of SM3E, K2AC22 and TCB2014 are readily determined by one of skill in the art.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Applicant alleges the antibody clones are publicly available but provides no evidence thereof.  Thus, the argument cannot be found persuasive and the rejection stands.

Claim Rejections - Improper Markush Grouping
Claims 1-13, 15, 17, 19, 21, 23-24, and 26 remain rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
Applicant’s Arguments:  Claims 1-29 are rejected on the judicially-created basis that they allegedly contain an improper Markush grouping of alternatives. See Office Action, page 26.
Claim 1, on which all other claims depend, and claims 2-3 are rejected on the ground they “recite a Markush group of VLCDR sets or VL regions comprising the same”, which share a common use but not a common structural feature. /d. at 26-27. Applicant respectfully disagrees.
The recited Markush groups of VLCDR sets or VL regions comprising the same must also be paired with defined heavy chain CDRs or VH regions comprising the same, which are also listed within the same claims as required limitations. Claim 1 a) requires the first binding part to comprising “a heavy chain variable region comprising 3 CDRH1-3 with defined sequences. Similarly claims 2 and 3 require a heavy chain region of a defined sequence to be paired with one of the Markush group of variable light chain regions. The requirement that the VLCDR sets or VL regions comprising the same must be paired with a defined heavy chain CDR set or a VH region comprising the same provides the substantial structural feature and common use (full CDR set binding to CEACAMS) required for a proper Markush group. Accordingly, Applicant requests that the Office withdraw the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
All claims above recite Markush groups of antibody species containing different CDR sets.  Since it is the CDR set that provides the binding capacity of an antibody, this is the substantial structural feature that must match among members of a proper antibody Markush group.  Since the CDR sets do not match in the case of the claims above, this rejection stands for the reasons of record.

New Objections
Specification
The amendment filed 08/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The addition of CAPTURESELECT to paragraphs 0172-0173 and 0198 (in front of LFS), as well as the addition of TRITONX-100 at 0221 is new matter.  There was insufficient description in the original disclosure to merit the addition of these species represented by these trademarks.  Said another way, the original disclosure is broader than the paragraphs as amended and a genus does not anticipate a species.  Thus, there is not support for these species as discussed above in the original disclosure and the specification is objected to here.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 13 is objected to because of the following informalities:  The phrase “a factor” in line 1 is superfluous and should be deleted for clarity.  
Claim 21 is objected to as it is not a complete sentence.  Applicant may add back the deleted wherein clause “wherein…inhibits”.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims above recite the broad recitation E which is effector cell, and the claim also recites human macrophages which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The presence of multiple interpretations renders these claims indefinite.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642